Exhibit 10.1

 

Execution Version

 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (the “Amendment”)
dated as of April 28, 2015, is made by and among RHINO ENERGY LLC, a Delaware
limited liability company (the “Borrower”), each of the GUARANTORS (as
hereinafter defined), the LENDERS (as hereinafter defined), and PNC BANK,
NATIONAL ASSOCIATION, in its capacity as administrative agent for the Lenders
under the Credit Agreement (hereinafter referred to in such capacity as the
“Administrative Agent”).

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Administrative Agent and the Lenders are parties to
that certain Amended and Restated Credit Agreement dated July 29, 2011, as
amended by that certain First Amendment to Amended and Restated Credit Agreement
dated April 18, 2013, as amended by that certain Second Amendment and Consent to
Amended and Restated Credit Agreement dated March 19, 2014 (as the same may be
further amended, modified or supplemented from time to time, the “Credit
Agreement”);

 

WHEREAS, the Borrower wishes to make certain changes to certain covenants,
extend the Expiration Date, reduce the Revolving Credit Commitments and Letter
of Credit Sublimit, and make other modifications as set forth below.

 

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

 

1.                                      Definitions.  Except as set forth in
this Amendment, defined terms used herein shall have the meanings given to them
in the Credit Agreement.

 

2.                                      Amendment to Credit Agreement

 

(a)                                 Defined Terms - New.  Section 1.1 of the
Credit Agreement shall be amended by adding the following new definitions
thereto in proper alphabetical order:

 

Capital Expenditures shall mean for any period, the aggregate of all
expenditures by Loan Parties for the acquisition or leasing (pursuant to a
capital lease) of fixed or capital assets or additions to equipment (including
replacements, capitalized repairs and improvements during such period) which are
required to be capitalized under GAAP on a consolidated balance sheet of such
Person.

 

Covered Entity shall mean (a) the Borrower, each of Borrower’s Subsidiaries, all
Guarantors and all pledgors of Collateral, and (b) each Person that, directly or
indirectly, is in control of a Person described in clause (a) above.  For
purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions

 

--------------------------------------------------------------------------------


 

for such Person, or (y) power to direct or cause the direction of the management
and policies of such Person whether by ownership of equity interests, contract
or otherwise.

 

Extension Conditions shall mean the occurrence of the following:

 

i.                                          The delivery of a quarterly
compliance certificate for the applicable Testing Period in accordance with the
terms and conditions set forth in Section 8.3.3. of the Credit Agreement that
demonstrates compliance with the Credit Agreement;

 

ii.                                       The Leverage Ratio for such Testing
Period shall be less than or equal to 2.75 to 1.00; and

 

iii.                                    The Borrower shall demonstrate Liquidity
during such fiscal period of greater than or equal to $15,000,000.

 

The Borrower and Loan Parties may elect to satisfy the Extension Conditions at
either fiscal period of the Testing Period.  For the avoidance of doubt, the
Borrower acknowledges that it must comply with all of the Extension Conditions
simultaneously during a singular Testing Period.  If the Extension Conditions
are not simultaneously met at one of the two Testing Periods, the Reversion will
take effect.

 

FATCA shall mean Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

Fixed Charge Coverage Ratio shall mean the ratio of Consolidated EBITDA minus
Maintenance Capital Expenditures to Fixed Charges.

 

Fixed Charges shall mean for any period of determination the sum of cash
interest expense, scheduled principal installments on Indebtedness (as adjusted
for prepayments), dividends and distributions, in the case of the Loan Parties
for such period determined and consolidated in accordance with GAAP.

 

Liquidity shall mean Availability plus cash and cash equivalents of the Loan
Parties.

 

Liquidity Event shall mean (i) the issuance of any equity by any Loan Party or
its Subsidiaries on or after the Third Amendment Effective Date, or (ii) the
disposition of any assets pursuant to Section 8.2.7(vi) of this Agreement on or
after the Third Amendment Effective Date.

 

Maintenance Capital Expenditures shall have the meaning assigned to the term
“Maintenance Capital Expenditures” in the Partnership Agreement.; provided,
that, that for the purposes of this definition, with respect to a business
acquired by the Loan Parties pursuant to a Permitted Acquisition or disposition
of an investment (including any

 

2

--------------------------------------------------------------------------------


 

investments in the Excluded Subsidiaries), business or assets disposed of by the
Loan Parties, Maintenance Capital Expenditures shall be calculated on a pro
forma basis, using historical numbers, in accordance with GAAP as if the
Permitted Acquisition or disposition of an investment (including any investments
in the Excluded Subsidiaries), business or assets disposed of by the Loan
Parties had been consummated at the beginning of such period.

 

Other Connection Taxes shall mean, with respect to any Recipient, Taxes imposed
as a result of a present or former connection between such Recipient (or an
agent or affiliate thereof) and the jurisdiction imposing such Tax (other than
connections arising solely from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

 

Reversion shall mean the failure of the Borrower to satisfy all of the Extension
Conditions simultaneously during one of the Testing Periods, which failure will
automatically result in the Expiration Date reverting back to July 29, 2016.

 

Testing Period shall mean the four fiscal quarters ending December 31, 2015 and
the four fiscal quarters period ending March 31, 2016.

 

Third Amendment Effective Date shall mean April 28, 2015.

 

(b)                                 Defined Terms - Amended.  The following
definitions contained in Section 1.1 of the Credit Agreement shall be amended
and restated as follows:

 

Anti-Terrorism Laws shall mean any Laws relating to terrorism or, trade
sanctions programs and embargoes, import/export licensing, money laundering,
including Executive Order No. 13224, the USA Patriot Act, the Laws comprising or
implementing the Bank Secrecy Act, and the Laws administered by the United
States Treasury Department’s Office of Foreign Asset Control (as any of the
foregoing Laws may from time to time be amended, renewed, extended, or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, supplemented or replaced). from time to time.

 

Consolidated EBITDA shall mean, for any period of determination, Consolidated
Net Income for such period, (x) excluding therefrom (A) any non-cash items of
gain or loss (including those items created by mandated changes in accounting
treatment) and (B) in the event that the Loan Parties own less than all of the
equity interests in any Person, any income attributable to such Person,
provided, however, cash received from such Person in the form of dividends or
distributions in excess of the aggregate amount of any loans, advances and
investments made by the Loan Parties to such Person during such period of
determination shall be included in Consolidated Net Income, plus (y) the
aggregate amounts deducted in determining Consolidated Net Income for such
period in respect of:  (i) Consolidated Interest Expense, (ii) income taxes,
(iii) depletion and depreciation expense and (iv) amortization expense;
provided, however, that for the

 

3

--------------------------------------------------------------------------------


 

purposes of this definition, with respect to a business acquired by the Loan
Parties pursuant to a Permitted Acquisition or disposition of an investment
(including any investments in the Excluded Subsidiaries), business or assets
disposed of by the Loan Parties, Consolidated EBITDA shall be calculated on a
pro forma basis, using historical numbers, in accordance with GAAP as if the
Permitted Acquisition or disposition of an investment (including any investments
in the Excluded Subsidiaries), business or assets disposed of by the Loan
Parties had been consummated at the beginning of such period, and provided,
further, that for the purposes of this definition, with respect to a business or
assets disposed of by the Loan Parties pursuant to Section 8.2.7 [Dispositions
of Assets or Subsidiaries], Consolidated EBITDA shall be calculated as if such
disposition had been consummated at the beginning of such period; and provided,
further, that for the purposes of this definition, with respect to any
investment (including any investments in the Excluded Subsidiaries), business or
assets disposed of by the Loan Parties pursuant to Section 8.2.7 [Dispositions
of Assets or Subsidiaries], Consolidated EBITDA shall exclude any gain or loss
arising from the disposition of such investment (including any investments in
the Excluded Subsidiaries), business or assets.

 

Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the LIBOR Reserve Percentage on such day.  Notwithstanding the
foregoing, if the Daily LIBOR Rate as determined above would be less than zero
(0.00), such rate shall be deemed to be zero (0.00) for purposes of this
Agreement.

 

Excluded Taxes shall mean any of the following Taxes imposed on or with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (a) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(b) that are Other Connection Taxes, (ii) in the case of a Lender,  U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (a) such Lender acquires such interest
in such Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 5.6.2 [Replacement of a Lender]) or (b) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 5.9.7 [Status of Lenders], amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(iii) Taxes attributable to such Recipient’s failure to comply with
Section 5.9.7 [Status of Lenders], and (iv) any U.S. federal withholding Taxes
imposed under FATCA. (except to the extent imposed due to the failure of the
Borrower to provide documentation or information to the IRS).

 

Expiration Date shall mean, with respect to the Revolving Credit Commitments,
and subject to the Reversion, July 31, 2017.

 

4

--------------------------------------------------------------------------------


 

Foreign Lender shall mean (i) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (ii) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

(c)                                  Commitment Reduction.  Pursuant to
Section 2.12 of the Credit Agreement, the Borrower hereby requests that,
effective as of the Third Amendment Effective Date, the Revolving Credit
Commitments be reduced to $100,000,000.  The Administrative Agent and the
Lenders hereby waive the requirement of five days’ prior written notice required
under Section 2.12 of the Credit Agreement with respect to such Revolving Credit
Commitment reduction.

 

(d)                                 Deletion of Right of Increase Revolving
Credit Comments.  The text of Section 2.11 shall be deleted and replaced with
the phrase “[Intentionally Deleted]”.

 

(e)                                  Letter of Credit Sublimit Reduction.  The
Letter of Credit Sublimit set forth in Section 2.9.1 shall be reduced by
deleting the reference to “$75,000,000” therein and replacing it with the amount
of “$50,000,000”.

 

(f)                                   Pricing Grid Amendment.  The pricing grid
set forth on Schedule 1.1(A) of the Credit Agreement shall be amended and
restated by Schedule 1.1(A) to this Amendment.

 

(g)                                  Reduction of Revolving Credit Commitment. 
Section 2.12 of the Credit Agreement shall be amended and restated as follows:

 

“2.12                  Reduction of Revolving Credit Commitment.  Upon the
occurrence of a Liquidity Event (a) which when aggregated with all other
Liquidity Events that have occurred to date results in net proceeds of
$35,000,000 or less, the cash from such net proceeds shall further reduce
(ratably among the Lenders in proportion to their Ratable Shares) the Revolving
Credit Commitments on a dollar for dollar basis in an amount up to $10,000,000,
and (b) which when aggregated with all other Liquidity Events that have occurred
to date results in net proceeds of more than $35,000,000, the cash from such net
proceeds shall further reduce (ratably among the Lenders in proportion to their
Ratable Shares) the Revolving Credit Commitments on a dollar for dollar basis
until such time as the Revolving Credit Commitments have been reduced in their
entirety; provided further that any such reduction or termination shall be
accompanied by prepayment of the Notes, together with outstanding Commitment
Fees, and the full amount of interest accrued on the principal sum to be prepaid
(and all amounts referred to in Section 5.10 [Indemnity] hereof) to the extent
necessary to cause the aggregate Revolving Facility Usage after giving effect to
such prepayments to be equal to or less than the Revolving Credit Commitments as
so reduced or terminated.  As used in this section, the term “net proceeds”
shall mean the gross proceeds from such Liquidity Event less any accompanying
cash sales costs incurred, such as legal, engineering, etc.

 

Additionally, the Borrower shall have the right at any time after the Closing
Date upon five (5) days’ prior written notice to the Administrative Agent to
permanently reduce (ratably among the Lenders in proportion to their Ratable
Shares) the Revolving Credit Commitments, in whole multiples of $1,000,000, or
to terminate completely the

 

5

--------------------------------------------------------------------------------


 

Revolving Credit Commitments, without penalty or premium except as hereinafter
set forth; provided that any such reduction or termination shall be accompanied
by prepayment of the Notes, together with outstanding Commitment Fees, and the
full amount of interest accrued on the principal sum to be prepaid (and all
amounts referred to in Section 5.10 [Indemnity] hereof) to the extent necessary
to cause the aggregate Revolving Facility Usage after giving effect to such
prepayments to be equal to or less than the Revolving Credit Commitments as so
reduced or terminated.  Any notice to reduce the Revolving Credit Commitments
under this Section 2.1. shall be irrevocable.”

 

(h)                                 Taxes.  Section 5.9 of the Credit Agreement
shall be amended and restated as follows:

 

“5.9                         Taxes.

 

5.9.1                     Issuing Lender.  For purposes of this Section 5.9, the
term “Lender” includes the Issuing Lender and the term “applicable Law” includes
FATCA.

 

5.9.2                     Payments Free of Taxes.  Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
without deduction or withholding for any Taxes, except as required by applicable
Law.  If any applicable Law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Official Body in
accordance with applicable Law and, if such Tax is an Indemnified Tax, then the
sum payable by the applicable Loan Party shall be increased as necessary so that
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 5.9
[Taxes]) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

 

5.9.3                     Payment of Other Taxes by the Loan Parties.  The Loan
Parties shall timely pay to the relevant Official Body in accordance with
applicable Law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.

 

5.9.4                     Indemnification by the Loan Parties.  The Loan Parties
shall jointly and severally indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 5.9 [Taxes]) payable or paid by such Recipient or required to
be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Official Body.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

 

6

--------------------------------------------------------------------------------


 

5.9.5                     Indemnification by the Lenders.  Each Lender shall
severally indemnify the Administrative Agent, within ten (10) days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that any Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of any of
the Loan Parties to do so), (ii) any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 11.8.4 [Participations] relating to the
maintenance of a Participant Register, and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Official Body.  A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this
Section 5.9.5[Indemnification by the Lenders].

 

5.9.6                     Evidence of Payments.  As soon as practicable after
any payment of Taxes by any Loan Party to an Official Body pursuant to this
Section 5.9 [Taxes], such Loan Party shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Official Body
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

5.9.7                     Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 0(ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Borrower,

 

7

--------------------------------------------------------------------------------


 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(i)                                     in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, executed
originals of IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

 

(ii)                                  executed originals of IRS Form W-8ECI;

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit 5.9.7(A) to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(iv)                              to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit 5.9.7(B) or Exhibit 5.9.7(C), IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax

 

8

--------------------------------------------------------------------------------


 

Compliance Certificate substantially in the form of Exhibit 5.9.7(D) on behalf
of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

5.9.8                     Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 5.9 [Taxes] (including by the payment of additional amounts pursuant to
this Section 5.9 [Taxes]), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 5.9 [Taxes] with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Official Body
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party incurred in connection with obtaining such refund, shall repay
to such indemnified party the amount paid over pursuant to this Section 5.9
[Treatment of Certain Refunds] (plus any penalties, interest or other charges
imposed by the relevant Official Body) in the event that such

 

9

--------------------------------------------------------------------------------


 

indemnified party is required to repay such refund to such Official Body. 
Notwithstanding anything to the contrary in this Section 5.9 [Treatment of
Certain Refunds]), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this Section 5.9 [Treatment of
Certain Refunds] the payment of which would place the indemnified party in a
less favorable net after-Tax position than the indemnified party would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

 

5.9.9                     Survival.  Each party’s obligations under this
Section 5.9 [Taxes] shall survive the resignation of the Administrative Agent or
any assignment of rights by, or the replacement of, a Lender, the termination of
the Commitments and the repayment, satisfaction or discharge of all
Obligations.”

 

(i)                                     Anti-Terrorism Laws.  Section 8.1.9 of
the Credit Agreement is hereby amended and restated as follows:

 

“8.1.9  Anti-Terrorism Laws; International Trade Law Compliance.  (a) No Covered
Entity will become a Sanctioned Person, (b) no Covered Entity, either in its own
right or through any third party, will (A) have any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (B) do business in or with, or
derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(C) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (D) use the Loans to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law, (c) the funds used to repay the
Obligations will not be derived from any unlawful activity, (d) each Covered
Entity shall comply with all Anti-Terrorism Laws, and (e) the Borrower shall
promptly notify the Agent in writing upon the occurrence of a Reportable
Compliance .”

 

(j)                                    Loans and Investments.  Sections
8.2.4(v) and (vi) of the Credit Agreement shall be amended and restated as
follows:

 

“(v)                           if (a) the pro forma Leverage Ratio of the Loan
Parties, immediately prior to and after giving effect to such investment, is
less than or equal to 3.0 to 1.0, and (b) the Liquidity, immediately prior to
and after giving effect to such investment, is at least $20,000,000, investments
(including any investments in the Excluded Subsidiaries) not otherwise permitted
by this Section 8.2.4 in an aggregate amount not to exceed $10,000,000 at any
time outstanding, provided that investments in the MLP are specifically
excluded; and

 

(vi)                              if (a) the pro forma Leverage Ratio of the
Loan Parties, immediately prior to and after giving effect to such investment,
is less than or equal to 3.0 to 1.0, and (b) the

 

10

--------------------------------------------------------------------------------


 

Availability of the Loan Parties, immediately prior to and after giving effect
to such investment, is at least $20,000,000, investments (other than by the MLP)
in Hydrocarbons, Hydrocarbon Interests and Hydrocarbon Auxiliary Assets and
Activities on or after the Second Amendment Effective Date in an aggregate
amount not to exceed $10,000,000, in each instance excluding those existing
investments set forth on Schedule 8.2.4(vi).”

 

(k)                                 Dividends and Related Distributions. 
Section 8.2.5(v) of the Credit Agreement shall be amended and restated as
follows:

 

“(v)                           so long as no Event of Default or Potential
Default exists and is continuing or would result therefrom, the MLP and the
Borrower may declare, make or incur a liability to make distributions to fund
MLP Quarterly Distributions; provided that (A) such MLP Quarterly Distributions
are made in accordance with the provisions of the Partnership Agreement; (B) the
aggregate amount of MLP Quarterly Distributions with respect to any fiscal
quarter shall not exceed MLP Available Cash for such fiscal quarter; and (C) the
maximum MLP Quarterly Distributions shall not exceed $0.035 per unit unless
(i) the pro forma Leverage Ratio of the Loan Parties immediately prior to and
after giving effect to such distribution, is less than or equal to 3.0 to 1.0,
and (ii) the Availability of the Loan Parties, immediately prior to and after
giving effect to such investment, is at least $20,000,000.”

 

(l)                                     Issuance of Stock, Partnership Interests
or Member Interests.  Section 8.2.13 of the Credit Agreement shall be amended
and restated in its entirety as follows:

 

“8.2.13                                                        Issuance of
Stock, Partnership Interests or Member Interests.  Each of the Loan Parties
shall not, and shall not permit any of its Subsidiaries to issue any additional
shares of such Loan Party’s capital stock (if it is a corporation), partnership
interests of such Loan Party (if it is a partnership) or limited liability
company interests of such Loan Party (if it is a limited liability company); or
any options, warrants or other rights in respect thereof unless the proceeds of
such equity issuance are used to reduce the Commitments in the manner set forth
in Section 2.12 of this Agreement.  The issuance of MLP common units under the
MLP’s Long Term Incentive Plan to eligible employees of the Partnership and
members of the board of directors of the General Partner shall be excluded from
this requirement.”

 

(m)                             Disposition of Assets or Subsidiaries. 
Section 8.2.7 of the Credit Agreement shall be amended to (1) delete the amount
of “$5,000,000” in subsection (iv) and replace such amount with “$2,500,000”,
(2) replace the “.” at the end of subsection (v) and insert the following:

 

“; and

 

(vi) subject to the Commitment reduction provisions of Section 2.12 of this
Agreement, any other sale, conveyance, assignment, lease, abandonment or other
transfer or disposal of assets or Subsidiaries.”

 

11

--------------------------------------------------------------------------------


 

(n)                                 Maximum Leverage Ratio.  Section 8.2.17 of
the Credit Agreement shall be amended and restated in its entirety as follows:

 

“8.2.17                                                        Maximum Leverage
Ratio.  The Loan Parties shall not at any time permit the Leverage Ratio,
calculated as of the end of each fiscal quarter, to exceed the ratio set forth
below for the periods specified below as at the end of each such fiscal quarter:

 

Period

 

Ratio

For the fiscal quarter ending June 30, 2015 through the fiscal quarter ending
September 30, 2015

 

3.75 to 1.00, or such lower amount as provided for below

For the fiscal quarter ending December 31, 2015

 

3.50 to 1.00, or such lower amount as provided for below

For the fiscal quarter ending March 31, 2016

 

3.25 to 1.00, or such lower amount as provided for below

For the fiscal quarter ending June 30, 2016, and each fiscal quarter thereafter

 

3.00 to 1.00

 

Notwithstanding the above, each Leverage Ratio set forth in the above chart
shall be reduced by 0.25 to 1.00 for every $10,000,000 of gross cash proceeds,
in the aggregate, received by the Loan Parties after the date of the Third
Amendment from a Liquidity Event; provided, however, that in no event shall the
maximum permitted Leverage Ratio be reduced below 3.00 to 1.00.”

 

(o)                                 Minimum Interest Coverage Ratio. 
Section 8.2.18 of the Credit Agreement shall be amended and restated in its
entirety as follows:

 

“8.2.18                                                        [Intentionally
Omitted].”

 

(p)                                 Minimum Fixed Charge Coverage Ratio. 
Section 8.2 of the Credit Agreement shall be amended to add the following
covenant to the end thereof:

 

“8.2.20                                                        Minimum Fixed
Charge Coverage Ratio.  Commencing with the fiscal quarter ending September 30,
2015, the Loan Parties shall not permit the Fixed Charge Coverage Ratio,
calculated as of the end of each fiscal quarter for the four fiscal quarters
then ended, to be less than 1.1 to 1.0.”

 

(q)                                 Maximum Capital Expenditures.  Section 8.2
of the Credit Agreement shall be amended to add the following covenant to the
end thereof:

 

“8.2.21                                                        Maximum Capital
Expenditures.  The Loan Parties shall not, and shall not permit any of its
Subsidiaries to, make any payments exceeding the amounts indicated below in the
aggregate in any fiscal year on account of Capital Expenditures:

 

12

--------------------------------------------------------------------------------


 

Period

 

Amount

 

2015 fiscal year

 

$

20,000,000

 

Each fiscal year thereafter

 

$

27,500,000

 

 

Provided, however, to the extent that the Capital Expenditure of the Loan
Parties for any fiscal year are less than indicated in the above chart, the Loan
Parties may increase the following year’s Capital Expenditure the lesser of such
unused amount or $5,000,000.”

 

(r)                                    Schedules.  Schedule 6.1.28 — Excluded
Property to the Credit Agreement shall be replaced by the new Schedule 6.1.28
attached to this Amendment.

 

3.                                      Conditions Precedent.  The Borrower
acknowledges and agrees that this Amendment and the Administrative Agent and
Lenders’ consent set forth in this Amendment are subject to the following
conditions precedent as determined by the Administrative Agent to its
satisfaction:

 

(a)                                 Execution and Delivery of Amendment.  The
Borrower, the Loan Parties, the Administrative Agent, and all Lenders shall have
executed and delivered this Amendment, and all other documentation necessary for
effectiveness of this Amendment shall have been executed and delivered all to
the satisfaction of the Borrower, the Lenders and the Administrative Agent.

 

(b)                                 Officer’s Certificate.  The representations
and warranties of the Borrower contained in Section 6 of the Credit Agreement
including as amended by the modifications and additional representations and
warranties of this Amendment, and of each Loan Party in each of the other Loan
Documents shall be true and accurate on and as of the date hereof with the same
effect as though such representations and warranties had been made on and as of
such date (except representations and warranties which relate solely to an
earlier date or time, which representations and warranties shall be true and
correct on and as of the specific dates or times referred to therein), and each
of the Loan Parties shall have performed and complied with all covenants and
conditions hereof and thereof, no Event of Default or Potential Default shall
have occurred and be continuing or shall exist; and there shall be delivered to
the Administrative Agent for the benefit of each Lender a certificate of the
Borrower dated the date hereof and signed by the Chief Executive Officer,
President, or Chief Financial Officer of the Borrower to each such effect.

 

(c)                                  Secretary’s Certificate.  There shall be
delivered to the Administrative Agent for the benefit of each Lender a
certificate dated the date hereof and signed by the Secretary or an Assistant
Secretary of each of the Loan Parties, certifying as appropriate as to:

 

(i)                                     all action taken by each Loan Party in
connection with this Amendment and the other Loan Documents;

 

(ii)                                  the names of the officer or officers
authorized to sign this Amendment and the other Loan Documents and the true
signatures of such officer or officers and specifying the Authorized Officers
permitted to act on behalf of each Loan Party for purposes of this Amendment and
the true signatures of such officers, on which the Administrative Agent and each
Lender may conclusively rely; and

 

13

--------------------------------------------------------------------------------


 

(iii)                               copies of its organizational documents,
including its certificate of incorporation and bylaws, certificate of limited
partnership and limited partnership agreement or limited liability company
certificate and operating agreement, as the case may be, as in effect on the
date hereof and, in the case of the certificate of incorporation of the
Borrower, certified by the appropriate state official where such document is
filed in a state office (or, in the event that no change has been made to such
organizational documents previously delivered to the Administrative Agent, so
certified by the Secretary or Assistant Secretary of such Loan Party), together
with certificates from the appropriate state officials as to the continued
existence and good standing of the Borrower in the state of its formation and
the state of its principal place of business.

 

(d)                                 Opinions of Counsel.  There shall be
delivered to the Administrative Agent for the benefit of each Lender a written
opinion of Frost Brown Todd LLC (who may rely on the opinions of such other
counsel as may be acceptable to the Administrative Agent) dated the date hereof
and in form and substance satisfactory to the Administrative Agent and its
counsel as to such matters incident to the transactions contemplated herein as
the Administrative Agent may reasonably request.

 

(e)                                  No Defaults under Other Obligations.  No
default under any note, credit agreement or other document relating to existing
Indebtedness of any of the Loan Parties shall occur as a result of this
Amendment.

 

(f)                                   No Actions or Proceedings.  No action,
proceeding, investigation, regulation or legislation shall have been instituted,
threatened or proposed before any court, governmental agency or legislative body
to enjoin, restrain or prohibit, or to obtain damages in respect of, this
Amendment, the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby or which, in the Administrative Agent’s sole
discretion, would make it inadvisable to consummate the transactions
contemplated by this Amendment or any of the other Loan Documents.

 

(g)                                  Consents.  All material consents required
to effectuate the transactions contemplated by this Amendment and the other Loan
Documents and shall have been obtained.

 

(h)                                 Financial Projections.  There shall have
been delivered to the Administrative Agent for the benefit of each Lender copies
of the financial projections of the Borrower and its Subsidiaries, including a
balance sheet, income statement, statement of cash flows and assumptions used to
prepare such projections, for the period commencing with fiscal year 2015
through and including fiscal year 2018, which shall all be satisfactory to the
Administrative Agent.

 

(i)                                     Reasonableness Review.  The Loan Parties
shall have a reasonableness report prepared by John T. Boyd (or another
consultant satisfactory to the Administrative Agent) and delivered to the
Administrative Agent, all in form and substance satisfactory to the
Administrative Agent and at the expense of the Loan Parties.

 

(j)                                    Confirmation of Guaranty.  Each of the
Guarantors confirms that they have read and understand the Amendment.  In order
to induce the Lenders, the Administrative Agent and

 

14

--------------------------------------------------------------------------------


 

the other Agents to enter into the Amendment, each of the Guarantors:
(i) consents to the Amendment and the transactions contemplated thereby;
(ii) ratifies and confirms each of the Loan Documents to which it is a party;
(iii) ratifies, agrees and confirms that it has been a Guarantor and a Loan
Party at all times since it became a Guarantor and a Loan Party and from and
after the date hereof, each Guarantor shall continue to be a Guarantor and a
Loan Party in accordance with the terms of the Loan Documents, as the same may
be amended in connection with the Amendment and the transactions contemplated
thereby; and (iv) hereby ratifies and confirms its obligations under each of the
Loan Documents (including all exhibits and schedules thereto), as the same may
be amended in connection with the Amendment and the transactions contemplated
thereby, by signing below as indicated and hereby acknowledges and agrees that
nothing contained in any of such Loan Documents is intended to create, nor shall
it constitute an interruption, suspension of continuity, satisfaction, discharge
of prior duties, novation or termination of the indebtedness, loans,
liabilities, expenses, guaranty or obligations of any of the Loan Parties under
the Credit Agreement or any other such Loan Document.

 

(k)                                 Legal Details.  All legal details and
proceedings in connection with the transactions contemplated by this Amendment
and the other Loan Documents shall be in form and substance satisfactory to the
Administrative Agent and counsel for the Administrative Agent, and the
Administrative Agent shall have received all such other counterpart originals or
certified or other copies of such documents and proceedings in connection with
such transactions, in form and substance satisfactory to the Administrative
Agent and its counsel, as the Administrative Agent or its counsel may reasonably
request.

 

(l)                                     Payment of Fees.  The Borrowers shall
have paid to the Administrative Agent for itself and for the account of the
applicable Lenders (a) all fees as required hereunder, including a fee to each
Lender that consented to this Amendment in writing on or before 12:00 p.m.
(Eastern time), April 28, 2015, equal to one hundred (100) basis points of such
Lender’s Revolving Credit Commitment as of the date hereof, after giving effect
to the Revolving Credit Commitment reduction, and (b) all other fees, costs and
expenses payable to the Administrative Agent for which the Administrative Agent
is entitled to be reimbursed, including but not limited to the fees and expenses
of the Administrative Agent’s legal counsel.

 

4.                                      Legal Details.  All legal details and
proceedings in connection with the transactions contemplated by this Amendment
are in form and substance satisfactory to the Administrative Agent and counsel
for the Administrative Agent, and the Administrative Agent has received all such
other counterpart originals or certified or other copies of such documents and
proceedings in connection with such transactions, in form and substance
satisfactory to the Administrative Agent and its counsel, as the Administrative
Agent or its counsel may reasonably request.

 

5.                                      Representations and Warranties.  By its
execution and delivery of this Amendment to Administrative Agent, Borrower, and
each of the other Loan Parties represents and warrants to Administrative Agent
and Lenders as follows:

 

(a)                                 Authorization, Etc.  Each Loan Party has
duly authorized, executed, and delivered this Amendment.

 

15

--------------------------------------------------------------------------------


 

(b)                                 Material Adverse Change.  After giving
effect to this Amendment, no Material Adverse Change shall have occurred with
respect to Borrower or any of the other Loan Parties since the Closing Date of
the Credit Agreement.

 

(c)                                  Litigation.  After giving effect to this
Amendment, there are no actions, suits, investigations, litigation, or
governmental proceedings pending or, to Borrower’s or any other Loan Party’s
knowledge, threatened against any of the Loan Parties that could reasonably be
expected to result in a Material Adverse Change.

 

(d)                                 Loan Documents.  The representations and
warranties set forth in the Credit Agreement and the Loan Documents shall be
true and correct on and as of the date of this Amendment with the same effect as
though such representations and warranties had been made on and as of such date
(except representations and warranties that relate solely to an earlier date or
time, which representations and warranties shall be true and correct on and as
of the specific dates or times referred to therein), and no Event of Default
shall exist and be continuing under the Credit Agreement or under any Loan
Document as of the date of this Amendment.

 

6.                                      Organizational Documents Not Amended. 
As of the date hereof, the organizational documents of such Loan Party have not
been amended or modified since copies thereof were previously delivered to
Administrative Agent.

 

7.                                      Miscellaneous.

 

(a)                                 Full Force and Effect.  All provisions of
the Credit Agreement and the other Loan Documents remain in full force and
effect on and after the date of this Amendment as expressly amended hereby.  The
parties do not amend any provisions of the Credit Agreement or any other Loan
Document except as expressly amended hereby.

 

(b)                                 Counterparts.  This Amendment may be signed
in counterparts (by facsimile transmission or otherwise), but all of which
together shall constitute one and the same instrument.

 

(c)                                  Incorporation into Credit Agreement.  This
Amendment shall be incorporated into the Credit Agreement by this reference. 
All representations, warranties, Events of Default, and covenants set forth
herein shall be a part of the Credit Agreement as if originally contained
therein.

 

(d)                                 Governing Law.  This Amendment shall be
deemed to be a contract under the Laws of the Commonwealth of Pennsylvania and
for all purposes shall be governed by and construed and enforced in accordance
with the internal laws of the Commonwealth of Pennsylvania without regard to its
conflict of laws principles.

 

(e)                                  No Novation.  Except as amended hereby, all
of the terms and conditions of the Credit Agreement and the other Loan Documents
shall remain in full force and effect.  Borrower, the other Loan Parties, each
Lender, and Administrative Agent acknowledge and agree that this Amendment is
not intended to constitute, nor does it constitute, a novation, interruption,
suspension of continuity, satisfaction, discharge or termination of the
obligations, loans, liabilities, or indebtedness under the Credit Agreement or
the other Loan Documents.

 

16

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE — THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

IN WITNESS WHEREOF, the parties have executed this instrument as of the day and
year first above written.

 

 

 

BORROWER:

 

 

 

RHINO ENERGY LLC, a Delaware limited liability company

 

 

 

 

By:

/s/ Richard A. Boone

(SEAL)

 

Name: Richard A. Boone

 

 

Title: Executive Vice President and CFO

 

 

1

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE — THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

GUARANTORS:

 

 

BUCK COAL, INC.

CAM AIRCRAFT LLC

CAM-BB LLC

CAM COAL TRADING LLC

CAM-COLORADO LLC

CAM-KENTUCKY REAL ESTATE LLC

CAM MINING LLC

CAM-OHIO REAL ESTATE LLC

CASTLE VALLEY MINING LLC

CLINTON STONE LLC

DEANE MINING LLC

HOPEDALE MINING LLC

LEESVILLE LAND, LLC

MCCLANE CANYON MINING LLC

PENNYRILE ENERGY LLC

RAM PROCESSING, INC.

RESERVE HOLDINGS LLC

RHINO COALFIELD SERVICES LLC

RHINO EASTERN LLC

RHINO ENERGY WV, LLC

RHINO EXPLORATION LLC

RHINO NORTHERN HOLDINGS LLC

RHINO OILFIELD SERVICES LLC

RHINO SERVICES LLC

RHINO TECHNOLOGIES LLC

RHINO TRUCKING LLC

ROCKHOUSE LAND LLC

SANDS HILL MINING LLC

SPRINGDALE LAND, LLC

TAYLORVILLE MINING LLC

THE ELK HORN COAL COMPANY, LLC

THE ELK HORN CORPORATION

TRIAD ROOF SUPPORT SYSTEMS LLC

 

 

 

By:

/s/ Richard A. Boone

 

Name:

Richard A. Boone

 

Title:

Executive Vice President and CFO of each Guarantor listed above on behalf of
each such Guarantor

 

2

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE — THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

 

RHINO RESOURCE PARTNERS LP

 

 

 

 

By:

Rhino GP LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Richard A. Boone

 

Name:

Richard A. Boone

 

Title:

Executive Vice President and CFO

 

3

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE — THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

 

PNC BANK, NATIONAL ASSOCIATION, individually and as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Richard C. Munsick

 

Name:

Richard C. Munsick

 

Title:

S.V.P

 

4

--------------------------------------------------------------------------------

 


 

[SIGNATURE PAGE — THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

 

MUFG UNION BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Paul Farrell

 

Name:

Paul Farrell

 

Title:

Managing Director

 

5

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE — THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

 

RAYMOND JAMES BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ H. Fred Coble, Jr.

 

Name:

H. Fred Coble, Jr.

 

Title:

Senior Vice President

 

6

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE — THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

 

THE HUNTINGTON NATIONAL BANK

 

 

 

 

 

By:

/s/ Joshua D. Elsea

 

Name:

Joshua D. Elsea

 

Title:

Vice President

 

7

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE — THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ David Maynard

 

Name:

David Maynard

 

Title:

Senior Vice President

 

8

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE — THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

 

FIFTH THIRD BANK

 

 

 

 

 

 

 

By:

/s/ Kevin Garvey

 

Name:

Kevin Garvey

 

Title:

Vice President

 

9

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE — THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

 

 

By:

/s/ Suzanne Kalcher

 

Name:

Suzanne Kalcher

 

Title:

Attorney-in-Fact

 

 

Royal Bank of Canada

 

10

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE — THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

 

 

 

By:

/s/ Troy Weaver

 

Name:

Troy Weaver

 

Title:

Senior Vice President

 

11

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE — THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

 

FIRST COMMONWEALTH BANK

 

 

 

 

 

 

 

By:

/s/ Mark A. Woleslagle

 

Name:

Mark A. Woleslagle

 

Title:

Assistant Vice President

 

12

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(A)

PRICING GRID —

VARIABLE PRICING AND FEES BASED ON LEVERAGE RATIO

 

Level

 

Leverage Ratio

 

Commitment
Fee

 

Letter of
Credit
Fee

 

Revolving
Credit Base
Rate Spread

 

Revolving
Credit LIBOR
Rate Spread

 

I

 

Less than 1.50 to 1.00

 

0.50

%

3.50

%

2.50

%

3.50

%

II

 

Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00

 

0.50

%

3.75

%

2.75

%

3.75

%

III

 

Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00

 

0.50

%

4.00

%

3.00

%

4.00

%

IV

 

Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00

 

0.50

%

4.25

%

3.25

%

4.25

%

V

 

Greater than or equal to 3.00 to 1.00

 

0.50

%

4.50

%

3.50

%

4.50

%

 

Notwithstanding anything contained herein to the contrary, all pricing shall be
fixed at Level V until delivery of the June 30, 2015 compliance certificate and
then recomputed based upon the Leverage Ratio as set forth below.

 

For purposes of determining the Applicable Margin, the Applicable Commitment Fee
Rate and the Applicable Letter of Credit Fee Rate:

 

a)                                     The Applicable Margin, the Applicable
Commitment Fee Rate and the Applicable Letter of Credit Fee Rate shall be
recomputed as of the end of each fiscal quarter ending after the Closing Date
based on the Leverage Ratio as of such quarter end.  Any increase or decrease in
the Applicable Margin, the Applicable Commitment Fee Rate or the Applicable
Letter of Credit Fee Rate computed as of a quarter end shall be effective on the
date on which the Compliance Certificate evidencing such computation is due to
be delivered under Section 8.3.3 [Certificate of Borrower].  If a Compliance
Certificate is not delivered when due in accordance with such Section 8.3.3,
then the rates in Level V shall apply as of the first Business Day after the
date on which such Compliance Certificate was required to have been delivered
and shall remain in effect until the date on which such Compliance Certificate
is delivered.

 

If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Leverage Ratio as calculated by the Borrower as of any
applicable date was inaccurate and (ii) a proper

 

13

--------------------------------------------------------------------------------


 

calculation of the Leverage Ratio would have resulted in higher pricing for such
period, the Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or the Issuing Lender), an amount equal
to the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period. 
This paragraph shall not limit the rights of the Administrative Agent, any
Lender or the Issuing Lender, as the case may be, under Section 2.9 [Letter of
Credit Subfacility] or 4.3 [Interest After Default] or 9 [Default].  The
Borrower’s obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.

 

14

--------------------------------------------------------------------------------